March 20, 2008 To Our Shareholders, Customers and Business Partners: Today, we are announcing an important strategic development that helps pave the way for the construction of future Evergreen Energy coal refineries. Having completed work with our strategic partner, Bechtel Power Corporation, on an efficient, enhanced plant design, and with business development activities advancing in markets such as Asia and domestically, we have made the decision to direct our valuable capital resources and full management attention toward closing deals using our next-generation coal refinery design. In conjunction with this decision, we have decided effective today to idle the Fort Union coal refinery near Gillette, Wyoming.The Fort Union plant has played a crucial role in validating our K-Fuel® technology and has achieved many goals on a variety of important production, test burn, research and value engineering fronts.We believe that we can move our existing processors to another location with a more promising opportunity to create value. Compared to Fort Union, Bechtel’s enhanced design incorporates performance, efficiency and reliability features we believe will lead to constructing commercially viable plants. Some of the improvements engineered into Bechtel’s design include: · Four processors instead of two; twice the capacity · A significantreduction in structural steel per processor · Increases in processing capacity per hour · 20% (40 ft.) reduction in tower height · Less concrete, small-bore piping, conduit and cable · Significantly reduced energy consumption · Significantly improved waste water management · Elimination of decompression vessels We believe the decision to idle the Fort Union plant and the anticipated cash flows from increased production at our Buckeye Industrial Mining Co. subsidiary combined with our current cash levels are sufficient to support our ongoing operations. These operations include preliminary site investigation along with design, permitting and other long-lead activities related to the construction of
